Citation Nr: 1000195	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-32 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 30 percent disabling. 
 
2.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to 
November 1996.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2007 
rating determination of the VA Regional Office (RO) in Reno, 
Nevada that denied an evaluation in excess of 30 percent for 
anxiety neurosis.

The Veteran was afforded a personal hearing in September 2009 
before the undersigned Veterans Law Judge sitting at Reno, 
Nevada.  The transcript is of record.

Following the decision below, the case is REMANDED for 
further development on the issue of entitlement to TDIU.


FINDING OF FACT

Anxiety disorder is manifested by occupational and social 
impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for anxiety 
neurosis are met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Codes 9400-9413 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that the symptoms associated with her 
service-connected anxiety disorder are more disabling than 
reflected by the currently assigned disability rating and 
warrant a higher evaluation.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For an 
increased compensation issue, 38 U.S.C.A. § 5103(a) requires 
at a minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability. See 
Vazquez-Flores v. Peake, 33 Vet.App. 27 (2008).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.  

If any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is identified as 
to any of the four notice elements, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), petition for cert. filed (U.S. March 21, 2008) (No. 
07-1209).

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim by a letter dated in 
October 2006 and another in June 2008 that addressed the 
required notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The 2006 notice letter addressed the effective 
date elements of the claim. See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  For these reasons, the Board may proceed to 
decide the appeal.  Any notice error as to this appeal may 
not be presumed to be prejudicial and is harmless. See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The appellant was afforded VA examinations in 
January 2007 and May 2009 to evaluate her service-connected 
disability.  She appeared for a hearing before the 
undersigned Veterans Law Judge in September 2009.  Extensive 
VA and private clinical records have been received and 
reviewed.  The Veteran does not contend that there is any 
outstanding evidence that has not been received or 
considered.  The Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  It 
is therefore found that no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in 
the development of the claim. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim is ready to be 
considered on the merits.

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life and is 
based, as far as practicable, on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. (2009).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.3 (2009).

The Veteran's service-connected anxiety disorder is evaluated 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9413 and is subject to the criteria listed under the General 
Rating Formula for Mental Disorders.  The General Rating 
Formula provides for a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 U.S.C.A. § 4.130, Diagnostic Code 
9413 (2009).  

In assessing the degree of psychiatric disability, the Global 
Assessment of Functioning (GAF) score is for application and 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." Richard v. Brown, 9 Vet.App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  A GAF score of 41 to 50 is defined as 
denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

A GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning. See Carpenter v. Brown, 8 Vet. App. 240, 242-244 
(1995).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (2009).

Factual Background

The Veteran most recently filed a claim for an increased 
rating for the service-connected anxiety disorder in October 
2006.  

In a letter dated in June 2006, the Florida Department of 
Education determined that the appellant was not eligible for 
vocational rehabilitation because her disability  was "...too 
severe at this time for rehabilitation services to result in 
an employment outcome".  A copy of the results of the 
neuropsychological assessment report was attached.  

VA outpatient clinic notes dated in August 2006 note that the 
appellant "was locked in an internal struggle...looking for 
deliverance...but...trying to emancipate herself from projected 
perception of external control."  It was reported that she 
had accepted the need for Topiramate, while reporting 
depressed mood and nightmares each time she stopped the 
antidepressant and neuroleptic.  It was made clear that it 
was up to her to make responsible decisions in her treatment 
program.  New prescriptions were ordered.  A GAF score of 62 
was assigned.  

The Veteran was afforded a VA examination in January 2007.  
She reported difficulty with ruminations and obsessive 
thoughts, with low productivity and lack of follow-through on 
tasks, no subjective feeling of sadness, adequate sleep, some 
worry over situational factors at her housing at VetSpace, no 
significant irritability or restlessness, adequate sleep, no 
muscle tension or fatigue, an excessive focus on listening to 
the radio and low motivation.  Her symptoms were reported to 
be mild daily.  She was observed to be clean and neatly 
groomed and casually dressed.  Psychomotor activity was 
unremarkable.  Speech was spontaneous and attitude toward the 
examiner was cooperative, friendly and relaxed.  She smiled 
appropriately and was not in any acute distress.  The 
appellant performed serial sevens, was able to spell world 
backwards and orientation was intact.  Thought process and 
content were unremarkable and no delusions were noted.  
Regarding judgment, it was noted that she understood the 
outcome of behavior.  No hallucinations, evidence of 
inappropriate behavior and could interpret proverbs 
appropriately.  The Veteran admitted to obsessive/ritualistic 
behavior in the form of daily ruminations in the form of 
daydreaming.  She reported no panic attacks, homicidal or 
suicidal thoughts.  Impulse control was good and she stated 
that were no episodes of violence.  Remote and immediate 
memory was normal but recent memory was mildly impaired.  The 
Veteran related that she was forgetful off and an on and 
needed to write things down.  She stated that impaired sleep 
interfered with daily activities but was controlled on 
medication.  She said that she slept eight hours daily.  

The Veteran was noted to have been unemployed for one to two 
years and the reason given for this was lack of focus, 
difficulty getting to work on time and unreliability due to 
the effects of her psychiatric disorder.  Following 
examination,  An Axis I diagnosis of anxiety disorder, NOS 
[not otherwise specified] (in remission) was rendered.  
Diagnosis on Axis II was personality disorder, NOS, with 
borderline, dependent and passive-aggressive traits.  A GAF 
score of 68 was provided.  The examiner commented that the 
findings did not support an anxiety disorder diagnosis but 
that it was reported by history.  He related that her anxiety 
was not significant on current examination.  He stated that 
he could not find significant symptoms to endorse the 
diagnosis of bipolar disorder, and referred to the Veteran's 
treating psychiatrist December 2006 report noting that her 
description of mood instability and agitation might well have 
been a reflection of her emotional turmoil due to 
interactions at VetSpace filtered by ego deficits.

The examiner further found that the appellant did not have 
total occupational and social impairment due to the mental 
disorder, but that there was reduced reliability and 
productivity related to personality factors and not related 
to the Axis I diagnosis.  

Statements in support of claim dated in July 2008 were 
received from the Veteran's mother and friend attesting to 
her psychological deterioration since leaving the Coast 
Guard.  

In a clinical report dated in June 2008, J. Whitmore, M.S.W., 
Ph. D. wrote that she saw the Veteran over a two-year period 
ending in April 2007 and that during the entire time, the 
appellant would miss appointments, arrive late and would 
always be 'not on task'.  The examiner stated that the 
veteran had trouble accomplishing the basics necessary for 
daily living and would report not bathing, brushing her teeth 
or flushing the toilet.  It was noted that she was evicted 
from her apartment due to its unacceptable conditions, to 
include cat fecal matter, dirty dishes, etc.  It was reported 
that she had to abandon all of her cats in order to find 
another apartment that would rent to her.  The examiner 
described behaviors that included a pattern of doing nothing 
all day, having trouble with rage, making mental lists of 
what to do and not doing them, abandoning goals, and an 
inability to make positive choices/decisions with any 
consistency.  It was noted that the Veteran continued to have 
headaches for which she went to the emergency room regularly 
for medication.  

The examiner stated that the over the time they worked 
together, the Veteran missed at least half of her scheduled 
appointments, in addition to being late for the ones she 
attended.  It was reported that she had been on various 
medication protocols, none of which had been able to help her 
to live a normal life, had trouble sleeping, but also 
sleeping too much, sometimes for days.  It was noted that she 
could not keep a job, had trouble taking care of routine 
chores such as housekeeping and bill paying and was unable to 
channel her energy in consistent responsible ways.  It was 
reported that she spent most of her time alone with her four 
cats - currently one cat - either reading or watching movies, 
or was alone with her cats and just 'letting time go by."  
The examiner opined that the appellant's judgment was 
immature, and that abstract thinking was impaired.  She 
stated that the Veteran was unable to hold a full-time job, 
and was concerned about her ability to maintain a part-time 
job.  The clinical diagnoses were bipolar affective disorder 
and personality disorder.

VA outpatient clinic notes between October 2007 and August 
2008 reflect that the Veteran received continuing treatment 
and medication management for physical conditions, as well as 
for complaints and symptoms that included anxiety, 
irritability, disorganized and unfocused thoughts, limited 
insight, impaired judgment, impaired sleep, racing thoughts, 
anxious affect, lack of direction, mania, emotional 
instability, sabotaging thoughts, impulsivity, and mood 
swings, etc.  Multiple diagnoses were rendered during this 
time frame, primarily bipolar disorder, followed by 
personality and anxiety disorders.  In November 2007, 
relevant mental status and other objective findings were 
depicted as euthymic mood, appropriate affect, no 
auditory/visual hallucinations, not delusional, no thoughts 
or plans of homicide or suicide, groomed and clean, talkative 
with some flightiness, organized thoughts, and well oriented 
with good memory.  It was observed that the Veteran's nails 
were bitten down to the nail beds and that she seemed 
restless and ill at ease.  The assessments were history of 
bipolar disorder, more like generalized anxiety disorder, 
history of panic disorder, personality disorder and history 
of depression.  A GAF score of 45 was recorded in November 
2007.  

The Veteran underwent VA examination in May 2009.  It was 
reported that she had a poor work history with at least 20 
jobs since being in the military.  The examiner noted that 
she had been working part time or less since 1998, with 
frequent periods of unemployment, leaving jobs impulsively at 
times.  She related that her jobs had ended over the years 
because she would become stressed out or encounter drama with 
co-workers and would quit.  She said that she currently had a 
part-time job selling guns and ammunition which she had had 
since the previous September.  

The Veteran related that she had been in VA transitional 
housing, or had lived with someone, and lived off disability 
and sometimes a part time job.  It was noted that depression 
and post-traumatic stress disorder screens had been negative 
in 2007 but that she became easily agitated and anxious by 
various environmental stimuli, some of it minor.  The Veteran 
reported symptoms of sleeping a lot, difficulty staying 
focused, isolating herself.  It was noted that she had been 
prescribed three psychotropic medications.  

The Veteran said that her daily activities consisted of 
getting up at nine or 10, feeding the cats, having breakfast, 
listening to music, some study and showering before she left 
for school at about 6:00pm.  She stated that she got home 
from school around 11pm.  The appellant reported her hobbies 
as none except for her cats and reading books.  She related 
that she did not go to community events or church, but had 
gone shooting the past weekend.  She said that she maintained 
her housecleaning but had clutter everywhere.  She stated 
that she kept up with her best friend and his mother 
frequently, and spoke with her own mother every couple of 
days.  The Veteran stated that she did not socialize, but did 
have a friend over the past weekend to watch movies.  She 
said that she went to bed from 11:30pm to 3am, depending on 
how wound up she was after school, and went to sleep within 
an hour or two.  She related that when she got up to start 
her day, she felt rested and ready to go.  

On mental status examination, there was no thought process 
impairment or communication, nor was there evidence of 
delusions or hallucinations.  The Veteran was observed to be 
neatly and cleanly dressed in jeans with good hygiene and 
grooming.  She was pleasant and cooperative.  Mood was 
appropriate to thought process.  Eye contact was good.  There 
was no inappropriate behavior during the interview.  She was 
not homicidal but did indicate that she had wished to be dead 
at times, most recently in 2007.  She said that she did not 
attempt suicide because she did not want to die.  It was 
reported that the appellant was able to maintain personal 
hygiene and other basic activities of daily living.  She was 
oriented times four.  Long-term memory was good.  She 
indicated that short-term memory was sometimes not good.  
There was no history of obsessive or ritualistic behavior.  
She stated that she had racing thoughts when she had not 
eaten or slept right and "then something will happen and she 
doesn't understand it, and then she starts shaking."  The 
Veteran described increased anxiety due to environment.  She 
said that she thought she was happy, but sometimes felt 
'blah'.  There was no impaired impulse control.  She reported 
impaired sleep with some difficulty getting to sleep and 
staying asleep.  She was able to abstract and conceptualize 
and comprehension was good, perception was normal and 
coordination was good.  There was no signs or symptoms of 
psychosis or organic brain syndrome.  Insight was found to be 
limited and judgment was good.  

The Veteran reported that her energy level was good but that 
she worried about everything.  She said that she sometimes 
felt overwhelmed, the last time from November 2007 to early 
2008 when she was working at a hotel/casino.  She related 
that she became irritable and felt tearful at times.  She 
said her interest level and motivation were fair, that she 
enjoyed going to school, but otherwise did not enjoy life.  
She said that she had difficulty making decisions, isolated 
herself a lot, avoided others and had contact with mainly two 
friends.  She said she tired easily, became tense at times 
and that her mind would go blank during conversations which 
"happens quite a bit lately".  The Veteran related that she 
did better on medications, but that she sill had symptoms of 
anxiety.  She said that she was not confused on medications, 
but had difficulty maintaining employment due to anxiety, 
even on medications.  Following examination, an Axis I 
diagnosis of generalized anxiety disorder with depression was 
rendered with a GAF score of 45.  On Axis IV, the stresses 
were reported to be at level two to three out of five, 
including new home, limited finances, limited support system 
and going to school.  

VA outpatient clinic notes dated between September 2008 and 
June 2009 reflect continuing treatment for many complaints 
and disorders, including reported symptoms associated with 
bipolar disorder, generalized anxiety disorder and 
personality disorder.  In November 2008, she reported 
attending bartending school but not wanting to do that.  The 
Veteran said she was becoming stressed and nervous at work 
when her boss tried to explain things to her.  A GAF score of 
45 was recorded in December 2008.  In March 2009 she reported 
attending massage school and working part time at a gun shop.  
A notation in June 2009 indicated that she was fired from her 
job due to migraines and missing work.  It was noted during 
this time frame that she lived with a roommate.  

A VA social worker wrote in September 2009 that the Veteran 
was a client at that facility.  It was reported that she 
presented in articulate and pleasant manner and appeared to 
communicate well and be engaging.  The provider stated that 
what was not evident was that she was far from being in 
control and experienced vast and debilitating mood swings.  
It was reported that at times her behavior and thoughts 
seemed bizarre and irrational, and that she was not stable 
emotionally and mentally.  It was noted that the appellant 
had had several episodes of mental breakdowns, and had been 
employed at many jobs which did not tend to last.  The 
examiner opined that it was his or her professional belief 
that the Veteran could not sustain employment at that time 
even with major intervention and consistent monitoring.  It 
was noted that she appeared to be able to start any job or 
project but that she had definite deficits that appeared 
randomly and without notice.  

The Veteran's primary care provider, subsequently wrote in 
September 2009 that the Veteran had lost her job due to 
missed time from work because of migraine headaches which 
came and went with stress.  It was opined that migraines were 
most likely brought on by tension and stress.  Yoga was 
recommended.  Internet obtained medical literature supporting 
this opinion was attached.  

The Veteran presented testimony on personal hearing in 
September 2009 to the effect that she had had a period of 
technically being homeless as recently as December 2008, but 
subsequently acquired her own apartment.  She stated that she 
was currently living on her own but was not employed.  She 
related that her most recent job in a gun shop lacked 
structure which caused her stress and she began to have 
headaches for which she was fired.  The appellant stated that 
she was currently in massage school and had missed time due 
to psychiatric issues.  She said that she had a limited 
social circle and that her symptoms had increased in 
severity.



Legal Analysis

The Board recognizes that the appellant has other serious 
psychiatric difficulties, including bipolar and personality 
disorders, for which she is not service-connected.  It is 
found, however, that symptoms she experiences that include 
stress, sleep disturbance, irritability, disorganized and 
unfocused thoughts, limited insight, impaired judgment, 
racing thoughts, anxious affect, lack of direction, emotional 
instability, impulsivity, and social isolation may be found 
to be attributable to the service-connected anxiety neurosis.  
Although GAF scores of 68 and 62 were reported in August 2006 
and on VA examination in January 2007 indicating a higher 
level of psychiatric functioning, these were substantially 
tempered by subsequent GAF scores of 45 in VA outpatient 
clinic notes and on VA examination in May 2009.  However, GAF 
scores are just part of the evidence to be considered.  
Regulations establish that it is the responsibility of the 
rating specialist to interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability shown. See 
38 C.F.R. § 4.2 (2009).

In this case, the Veteran's treating providers have described 
her everyday functioning in detail, and have found that 
although she presents as adequate and capable on the surface, 
she is far from being in control and displays vast emotional 
and mental lability that is refractory to therapy and 
medication, and prevents her from living a normal life.  The 
Board observes that the clinical evidence definitively 
illustrates a substantial degree of psychiatric 
symptomatology which negatively impacts her social and 
industrial functioning, to include work, school, and 
interpersonal relations.  The Board thus finds that the 
clinical data on the whole clearly show that she has 
deficiencies in most areas.  Therefore, after careful review 
the evidence of record, the Board concludes that the 
Veteran's service-connected anxiety disorder is at least 70 
percent disabling.  Although her impairment is subject to 
change, the broad range of disability is that contemplated by 
the 70 percent evaluation at this time.  

The evidence does not suggest, however, that the appellant's 
anxiety symptoms are of such severity to warrant a rating a 
100 percent schedular rating at this time.  Despite 
significant evidence of psychiatric impairment currently 
demonstrated, the evidence shows that the Veteran has been 
oriented at all times, and that her attitude with examiners 
has been cooperative, relaxed and friendly.  Speech is shown 
to be spontaneous.  There is no evidence of a thought 
disorder or any delusions.  Memory is good with the exception 
of some problems with short term impairment.  The Veteran is 
shown to be able to maintain her personal hygiene to a 
considerable extent.  Cognitive functioning is reported to be 
intact.  She functions independently and is deemed be 
competent.  There is no significant evidence of suicidal 
ideation, near-continuous panic, impaired intellectual 
functioning, or significantly impaired judgment, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, disorientation to time or place, untoward memory 
loss, or substantial loss of insight or impulse control for 
which a higher schedular rating might be warranted.  

The Board has considered all the evidence of record, 
including the Veteran's statements, psychiatric treatment 
records, and reports of VA examination.  It is found that the 
schedular criteria for more than a 70 percent rating are not 
met.  As such, a rating in excess of 70 percent disability is 
not warranted.  

The Board has also considered all pertinent regulations but 
finds the preponderance of the evidence is against the claim 
for a rating in excess of 70 percent.  


ORDER

A 70 percent rating for anxiety neurosis is granted subject 
to controlling regulations governing the payment of monetary 
awards.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009).the Court of 
Appeals for Veterans Claims (Court) held that a claim for a 
total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and 
is part of the claim for an increased rating.  A VA social 
worker opined in September 2009 that it was his or her 
professional belief that the Veteran could not sustain 
employment even with major intervention and consistent 
monitoring.  Therefore, further development is warranted to 
ascertain whether the appellant's symptoms attributable to 
the service-connected disorder more nearly approximate the 
criteria for a total rating based on unemployability.  

The Court has held that a TDIU claim may not be denied 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's disability does not prevent 
her from performing work that would produce sufficient income 
to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on the ability to work. Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 
Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  In light of the above, the Board finds that the 
Veteran requires a current VA examination to ascertain 
whether unemployability due to service-connected disability 
is demonstrated.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran 
a duty-to-assist letter on the 
issue of entitlement to a total 
rating based on unemployability due 
to service-connected disability.  

2.  The Veteran should be scheduled 
for an appropriate VA examination 
to determine the effect of her 
service-connected disabilities on 
employability.  The claims folder 
should be made available to the 
examiner.  The examiner should 
offer an opinion as to whether it 
is at least as likely as not (50 
percent probability or greater) 
that the Veteran is unable to 
secure or maintain substantially 
gainful employment solely as a 
result of her service connected 
disabilities.  The examination 
report must include a complete 
rationale for all opinions and 
conclusions reached.

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted in full, the appellant and 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


